Name: Commission Regulation (EEC) No 3323/91 of 13 November 1991 re-establishing the levying of customs duties on products of category 17 (order No 40.0170), originating in Indonesia, to which the preferential tariff arrangement set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 11 . 91 Official Journal of the European Communities No L 314/ 13 COMMISSION REGULATION (EEC) No 3323/91 of 13 November 1991 re-establishing the levying of customs duties on products of category 17 (order No 40.0170), originating in Indonesia, to which the preferential tariff arrangement set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 17 (order No 40.0170), originating in Indonesia, the relevant ceiling amounts to 81 000 pieces ; Whereas on 29 June 1991 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products origina ­ ting in developing countries ('), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 18 November 1991 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Order No Category(unit) CN code Description 40.0170 17 . (1 000 pieces) 6203 31 00 6203 32 90 6203 33 90 6203 39 19 Men's or boys* jackets excluding waister jackets and blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 39.